Citation Nr: 1623167	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-07 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The appellant contends that he had recognized Philippine guerrilla service, in the service of the United States Armed Forces during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decisional letter by the Manila Regional Office (RO).  In January and July 2014, the Board remanded the case for additional development.  
Because Veteran status of the person seeking a VA benefit is a threshold requirement for establishing entitlement to such benefit, that is the matter before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible to receive a one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107, 501(a) (West 2015); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The appellant seeks entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before a payment is made, the payment shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002(d) provides that an eligible person is any person who - (1) served - (A) before July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

As noted, the critical question here is whether the appellant has the requisite military service

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

Where the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).  The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  See 38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  

The appellant filed his claim in February 2009 and did not submit any document that meets the first requirement of 38 C.F.R. § 3.203(a); he did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the United States Armed Forces.  He has submitted several documents generated by various Philippine government entities and lay statements from individuals indicating that he served with "Hq & Hq Co. 1st Pangasinan Regt. ECLGA," "2nd Squadron E 'C' LGAP," "Hq & Hq Sv Co 1st Pang. Regt. ECLGA," "Hq & Hq 1st Pang Reg. ECLGA," "Hqd & Hqd Service Company," and "Co 'M' 4th Bn 3rd Pang Regt."  The appellant has also used various permutations of his name, including "Miguel Malagayu Sibayan," Miguel Malagayo Sibayan," "Miguel Sebayan," "Miguel M. Sibayan," and "Miguel Sibayan."  In addition, he has identified various dates of service, including from January 1, 1944 to February 6, 1946, October 1, 1945 to December 31, 1945, and September 16, 1940 to July 24, 1947.  The RO sought service department certification of the alleged service.  In October 2011, May 2014, June 2014, and September 2014 responses, the National Personnel Records Center (NPRC) certified: "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  The May 2014 and June 2014 certifications did not include all identified units of service.  In light of the absence of all identified units of service, the September 2014 certification included the outstanding unit of service (i.e., "Hq & Hq Co. 1st Pangasinan Regt. ECLGA").  These certifications are binding on VA; VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.  The appellant has not submitted any additional information suggestion that a recertification of service must be sought.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994); see also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  

The record does not reflect that the appellant had qualifying service.  On that basis, he does not meet the basic eligibility criteria for establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


